Title: From James Madison to Robert R. Livingston, 1 May 1802
From: Madison, James
To: Livingston, Robert R.


Sir,Department of State Washington, May 1st. 1802
My last of which a duplicate is now sent, was of the twenty sixth day of March. I have since received yours not then acknowledged including the Dispatch of Feby 26 which came to hand two days ago.
The conduct of the French Government in paying so little attention to its obligations under the Treaty, in neglecting its debts to our citizens, in giving no answers to your complaints and expostulations, which you say is the case with those of other foreign Ministers also, and particularly in its reserve as to Louisiana, which tacitly contradicts the language first held to you by the Minister of Foreign Relations, gives tokens as little auspicious to the true interests of France herself, as to the Rights and the just objects of the United States. We have the better ground to complain of this conduct, as it is so much at variance with the example given by the Government here. The appropriation was no sooner carried thro’ the Legislative forms, than the settlement of French claims under the Treaty commenced; and with the advantage of every facility that could be afforded on our part in ascertaining them; And as Mr Pichon was authorized to receive those due to individuals not applying, the whole amount has been already discharged, excepting in a very few cases which may require further examination. The claims were liquidated according to the nett proceeds of the sales, as heretofore intimated to you, altho’ it is still believed that restitution according to the gross amount or value at the time of capture, not only would be more favourable to the United States but more just in itself. The payment to Mr Pichon without a special Power from the claimants was by no means the choice of the President, but was so much pressed, as a test of the disposition of this Country towards the French Republic at a critical moment, that it could not be properly refused. The sum received by him is $140,841–25 Cents. That paid to individuals is $74,667–41.
It is proper to observe to you that in all cases where sales were made by the American Captors prior to the date of the Convention, without the trial and condemnation requisite, we have admitted the title to restitution without regarding the lapse of time between the capture and the Convention, or making a question how far cases of that description were within the contemplation of the instrument. You will of course avail yourself of this proceeding on the part of the United States to inforce a correspondent rule in their favour, in case a different one should be contended for by the French Government. You will not fail to insist also, if occasion should require, that in cases where the time allowed for appeals, had not run out at the date of the Convention, it could not be necessary for the claimants afterwards to enter appeals. The Convention by recognizing all claims not barred by final condemnation at its date, evidently rescued them from all further subjection to judicial investigation.
The Cession of Louisiana to France becomes daily more and more a source of painful apprehensions. Notwithstanding the Treaty of March 1801, and notwithstanding the general belief in France on the subject, and the accounts from St Domingo that part of the armament sent to that island were eventually destined for Louisiana, a hope was still drawn from your early conversations with Mr Talleyrand that the French Government did not mean to pursue the object. Since the receipt of your last communications, no hope remains but from the accumulating difficulties of going thro’ with the undertaking, and from the conviction you may be able to impress, that it must have an instant and powerful effect in changing the relations between France and the United States. The change is obvious, and the more it can be developed in candid and friendly appeals to the reflections of the French Government, the more it will urge it to revise and abandon the project. A mere neighbourhood could not be friendly to the harmony which both countries have so much an interest in cherishing: but if a possession of the mouth of the Mississippi is to be added to other causes of discord, the worst events are to be apprehended. You will consequently spare no efforts that will consist with prudence and dignity, to lead the Councils of France to proper views of this subject, and to an abandonment of her present purpose. You will also pursue by prudent means the enquiry into the extent of the Cession, particularly whether it includes the Floridas as well as New Orleans; and endeavour to ascertain the price at which these, if included in the Cession, would be yielded to the United States. I cannot in the present state of things be more particular on this head, than to observe that in every view it would be a most precious acquisition, and that as far as the terms could be satisfied by charging on the acquisition itself, the restitutions, and other debts to american Citizens, great liberality would doubtless be indulged by this Government. The President wishes you to devote every attention to this object, and to be frequent and particular in your communications relating to it.
According to the latest accounts from St Domingo the French troops had been considerably successful in dispersing the Blacks, but it is uncertain how long the War there may be protracted by the irregular enterprizes of the latter, and by the advantages they derive from the climate. You will have found from the Newspapers, that much irritation and perplexity were the consequence of ill conduct on the part of the French Commander, on his arrival, met as we learn from Mr Lear, by a conduct not less blameable on the part of the Americans trading there. To the other errors of General Le Clerc he has lately revoked the permission given to Mr Lear to exercise the functions of Commercial Agent, alleging for a reason that he had no authority for granting the permission, and had inconsiderately taken the step in the hurry of his arrival. He acknowledged at the same time, that he had been led to consider Mr Lear as rendered justly obnoxious to him by throwing discredit on his Bills, and promoting irritations between the French and the Americans. In this view of Mr Lears conduct Le Clerc must have been grossly misled by calumnies and intrigues, for the conduct of Mr Lear has been in every respect highly meritorious, for the prudence, the moderation, the candor and conciliatory tone of it. Of this Le Clerc may be expected to be by degrees satisfied, as Mr Pichon already is; and so far the evil may be mitigated; but with various other circumstances connected with the transactions at St Domingo, it has been unfavourable to the kind sensations which it has been our endeavour to cherish. You will remark also in the Newspapers that the idea of a visit from the French fleet, and of pecuniary succours from the Government of the United States, has excited not a little sensibility in some quarters of the Union. It was at one time the purpose of Admiral Villaret to come to this Country with part of his fleet, and as it was feared that he would come without money or credit to obtain supplies for even the first wants, it was anticipated that applications would be made for a Loan in some form or other from the Government of the United States. The fleet however has not arrived and is understood not to be coming, and no application has in fact been made for pecuniary facilities, other than that of purchasing for purposes of the United States in Europe, bills drawn on the French Government; which application was rejected for reasons sufficiently obvious. It is now said that the Batavian part of the fleet is destined to the Chesepeake and will probably arrive in a few days.
Congress will probably adjourn on Monday. For an account of their proceedings and other domestic occurences, I refer you to the printed papers herewith sent. With sentiments of great respect &c &c.
James Madison
P S. I have communicated to the President your wish to make a visit to England, and have the pleasure to inform you of his consent. He leaves the time and the duration of your absence to your own judgment, assuring himself that both will be in due subordination to the important duties of your station.
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:492–94.



   
   For the law authorizing this appropriation, see Pichon to JM, 14 Apr. 1802, and n. 1.



   
   Article 4 of the Convention of 1800 states, “Property captured, and not yet definitively condemned, or which may be captured before the exchange of ratifications … shall be mutually restored” on the showing of valid proof of ownership (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459).



   
   See, for example, the criticism of the Jefferson administration in the Washington Federalist, 23 Apr. 1802, and the Gazette of the U.S., 20 Apr. 1802.


